Title: Christian Lotter to John Adams, 30 March 1785
From: Lotter, Christian
To: Adams, John


        
          May it please Your Excellency!
          Hague the 30 March 1785.
        
        The orders I have lately reicived from Your Son Mr: J: Q: Adams for packing up his goods, on purpose to be Shipped to another End

of the World, gave me very great concern, I rather like to unpack, then to pack up, especially for Such for whom I maintain the greatest Esteem and am proud to Serve; I am in this point alike the Hollander, all under een dak van’t huÿs, but changes will and must happen; I only beg and intreat the mercies of heaven to conduct him Safe and in good health, to his beloved Country.
        Your Excellency’s Advise I have to beg, how to act with the Arms of the 13 united States of independent America, which was Some weeks ago brought to Your hotel from the painters, whether You chuse to have the Same Set up immediately, You may assure Yourself of my integrity and utmost dilligence to have every thing performed to Your entire Satisfaction; I don’t know if it is by Your Excellencys Command, that the Motto, which the Eagle holds in its bill, e pluribus unum, was to be painted with the Same Colour as the rest, except the 13 Stripes which are red and white, with a blue one across at the top, the reason for this bold question is, that I think the letters will not be legible, nor distinguishable when erected.
        This inclosed Letter is come with last Monday’s post, and I have a Small parcel, Seemingly containing a book, I have besides to deliver an Exemplarium from the drawing Academy, with a bill for two Ducats, but not knowing whether You are pleased to continue the Subscription or not, I thought proper to Set it off for a fortnight, or Such time I Shall have received instructions, all which I Shall have the honor to convey to You, with the first opportunity I can meet with:
        I am with all due respect and Submission / Your Excellency’s / most devoted and humble Servant—
        
          C: Lotter.
        
      